DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 10/15/2019 has been considered and is included in the file.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “28” in Figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0029], lines 1-2, “side wall a vent opening 18 is made 24” should be changed to --side wall 18 a vent opening 24 is made--.
Appropriate correction is required.                                                                                                                                                                 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 17 recite the broad recitation “thermoplastic material”, and the claims also recite “such as a thermoplastic gel” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, claims 1 and 17 will be read as if the example phrase “such as a thermoplastic gel” is merely exemplary, and therefore not required. 
Claim 15 recites the limitation "each vent chamber" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14, 16, and 18 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Graebe (WO 2008100728) in view of Landi et al. (WO 00/50336).
Regarding claim 1, Graebe discloses a cushioning mat ((10)/(100)) made of a thermoplastic material (page 9, lines 13-26), such as a thermoplastic gel, by injection moulding (page 9, lines 20-21), comprising a plurality of cushioning bumps ((12)/(220)) arranged in a 5plurality of rows (see Figures 1 and 10), the bumps of each row alternating with substantially flat bottom portions (see Figures 2, 3, 7, and 10), each bump comprising a top wall (Figure 7, (14”)) and a side wall (Figure 7, (16”), (18”), (20”), (22”)) extending from a mat base identified by said bottom portions, said top wall and said side wall defining an inner bump cavity (see Figure 7, (26”)), the bumps 10of adjacent rows being staggered with each other (see Figure 10), the top walls of the bumps forming a yielding support surface for a user, wherein in at least a portion of the bottom wall a vent opening (32) is made which places in communication the inner cavity of the bump with the outside of the bump (page 8, lines 14-15).
Graebe does not explicitly disclose wherein in at least a portion of the side wall a vent opening is made which places in communication the inner cavity of the bump with the outside of the bump.
Landi et al. teaches wherein in at least a portion of the side wall (see Figure 2) a vent opening (59) is made which places in communication the inner cavity of the bump with the outside of the bump (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushioning mat of Graebe to position the vent openings on a side wall as taught by Landi et al. in order to disperse the air out and away from the inner cavity for improved circulation of air.   
Regarding claim 3, Graebe as modified by Landi et al. teaches (references to Landi et al.) wherein each bump is connected to the nearest bumps of adjacent rows by means of respective portions of side wall (Figure 2).
Regarding claim 4, Graebe as modified by Landi et al. teaches (references to Graebe) wherein at least some of the cushioning bumps have the 25top wall substantially flat or convex (Figure 7 shows substantially flat top walls).
Regarding claim 5, Graebe as modified by Landi et al. teaches (references to Graebe) wherein at least some of the cushioning bumps have a substantially rectangular cross section (Figure 7 shows substantially rectangular cross sections for bumps).
Regarding claim 6, Graebe as modified by Landi et al. teaches (references to Graebe) wherein a bump 5is connected to the bumps of the adjacent rows at the edges of the side wall (Figure 10 shows connection of bumps at the edges of side walls).
Regarding claim 7, Graebe as modified by Landi et al. teaches (references to Graebe) wherein the bumps have side and top walls of substantially constant thickness (Figure 7 shows side walls are constant in thickness and the top walls are constant in thickness).
Regarding claim 8, Graebe as modified by Landi et al. teaches (references to Graebe) wherein the mean height of the inner bump cavity is greater than the thickness of the top wall (Figure 7 shows a height is greater than the thickness of the top wall).
Regarding claim 9, Graebe as modified by Landi et al. teaches (references to Graebe) wherein the transverse extension of the inner bump cavity 15is greater than the 
Regarding claim 10, Graebe as modified by Landi et al. teaches (references to Landi et al.) wherein the edges delimiting the vent openings (59) are spaced from the connection areas between the bumps of adjacent rows (Figure 2 shows the edges of the vent openings are spaced from the connection areas between the bumps of adjacent rows).
Regarding claim 11, Graebe as modified by Landi et al. teaches (references to Landi et al.) wherein the bumps of adjacent rows are at least partially superposed with each other at least along vertical planes which the vent openings lie on (Figure 4 shows bumps at least partially superposed with each other along vertical planes).
Regarding claim 13, Graebe as modified by Landi et al. teaches (references to Landi et al.) wherein the vent openings are through openings (Figure 2 shows through openings for the vents (59)).
Regarding claim 16, Graebe as modified by Landi et al. teaches (references to Graebe) the cushioning mat made integrally in a single body of a thermoplastic material (page 9, lines 20-21).
Regarding claim 17, Grabe discloses a cushioning mat ((10)/(100)), made of a thermoplastic material (page 9, lines 13-26), such as a thermoplastic gel, by injection moulding (page 9, lines 20-21), comprising a plurality of cushioning bumps (page 9, lines 20-21) arranged in a plurality of rows (see Figures 1 and 10), the bumps of each row alternating with substantially flat bottom portions (see Figures 2, 3, 5, 6, 7, and 10), each bump comprising a top wall (Figure 7, (14”)) and a side wall (Figure 7, (16”), (18”), 
Graebe does not explicitly disclose a saddle pad for horse riding, wherein in at least a portion of the side wall a vent opening is made which places in communication the inner cavity of the bump with the outside of the bump. 
Landi et al. teaches a saddle pad for horse riding (abstract), wherein in at least a portion of the side wall (see Figure 2) a vent opening (59) is made which places in communication the inner cavity of the bump with the outside of the bump (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushioning mat of Graebe to be for a saddle pad for horse riding and to position the vent openings on a side wall as taught by Landi et al. in order to disperse the air out and away from the inner cavity for improved circulation of air and for therapeutic and cushioning protection for the horse and for the rider (Landi et al.: abstract). 
Regarding claim 18, .
Claims 2, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Graebe (WO 2008100728) in view of Landi et al. (WO 00/50336) and Raburn et al. (US 5459896).
Regarding claim 2, Graebe as modified by Landi et al. does not explicitly teach wherein the vent opening is made astride or near the connecting edge of each bump with at least one of the adjacent bottom portions.
Raburn et al. teaches wherein the vent opening (34) is made astride or near the connecting edge of each bump with at least one of the adjacent bottom portions (Figure 2 shows the vent openings (34) along connecting edge of a side portion and edge of a bottom portion of the bumps). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vent opening location of Graebe modified by Landi et al. to be near the connecting edge of each bump with at least one of the adjacent bottom portions as is taught by Raburn et al., in order to allow the vented air to escape vertically from a bottom portion, rather than a portion higher than the bottom, to increase the air circulation throughout. 
Regarding claim 12, Graebe as modified by Landi et al. teach wherein the bumps have a substantially rectangular cross section (see Figure 2). Graebe as modified by Landi et al. does not explicitly teach where the vent openings are made only at opposite shorter sides of the side wall. 
Raburn et al. teaches where the vent openings (34) are made only at opposite shorter sides of the side wall (square shaped (rectangle) bumps allow for the vent openings at sides of the side walls). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vent 
Regarding claim 14, Graebe as modified by Landi et al. does not explicitly teach wherein each vent opening leads into a vent chamber inferiorly delimited by the bottom portion and laterally by the side walls of the bumps adjacent to said bottom portion.
Raburn et al. teaches wherein each vent opening (34) leads into a vent chamber (28) inferiorly delimited by the bottom portion and laterally by the side walls of the bumps adjacent to said bottom portion (see Figures 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushioning mat of Graebe modified by Landi et al. to include a vent chamber as is taught by Raburn et al. in order to provide a clear path for escaped air. 
Regarding claim 15, Graebe as modified by Landi et al. does not explicitly teach wherein each vent chamber is completely open upwards.
Raburn et al. teaches wherein each vent chamber is completely open upwards (see Figures 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushioning mat of Graebe modified by Landi et al. to include a vent chamber as is taught by Raburn et al. in order to provide a clear path for escaped air.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643